CORNISH, Judge,
specially concurring:
I too would reverse the judgment and sentence of the municipal court. Appellant was convicted for not reporting the purchase of several items of precious metals on separate forms. The ordinance only requires that transactions be reported within 24 hours on forms approved by the Police Department. This appellant did.
At trial, the City was allowed to introduce as evidence a copy of the Police Department’s instructions, Plaintiff’s Exhibit No. 2, for filling out the forms approved by the Police Department. The trial judge correctly instructed the jury that the instructions were “not part of the ordinance and is not to be interpreted as law.” Instruction No. 6. Yet, only if the jury treated the instructions as a part of the law could the appellant have been convicted, for this is the only place that his conduct was prohibited. The court also instructed the jury, Instruction No. 5, that one element of the offense was that the Police Department provided forms and instructions for the proper registration of precious gems.
It cannot be said that the instructions, when considered as a whole, fairly and accurately state applicable law. Green v. State, 611 P.2d 262 (Okl.Cr.1980). The rules of the Police Department which expanded the requirements of the ordinance could not be used to define criminal conduct. Title 11 O.S.1981, § 14-101 provides that only the municipal governing body may enact ordinances, rules and regulations. The Police Department did not have authority to impose different or additional rules for determining what shall constitute offenses. See Wray v. Oklahoma Alcoholic Beverage Control Board, 442 P.2d 309 (Okl.Cr.1968). While the ordinance required that the forms used to report transactions were to be those approved by the Police Department, the requirement of using a separate form for each item purchased was a requirement beyond that prescribed by the municipality’s governing body. Therefore, appellant’s conduct did not violate a properly enacted ordinance, rule or regulation, and the judgment and sentence should be reversed and remanded with instructions to dismiss..